Moyer, C.J.
The allegations contained in the affidavit of disqualification filed by defendant Stanley Kwiatkowski against Judge James D. Sweeney in case No. CR 207297 in the Court of Common Pleas of Cuyahoga County are insufficient to sustain a finding of bias or prejudice.
Further, the allegations are substantially the same as those filed in a previous affidavit in this same case, which was dismissed by entry dated September 8, 1987 (No. 87-AP-195).
Trial of this case is scheduled for November 2, 1987, less than one week from the filing of this latest affidavit. To permit a party to repeatedly file affidavits of disqualification would provide that party with an easy means of delaying trial. Cleveland v. White Properties, Inc. (1985), 28 Ohio App. 3d 37, 28 OBR 47, 501 N.E. 2d 1231.
For these reasons, the affidavit of disqualification is found not well-taken and is hereby dismissed.